EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 6/2/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method for producing a secondary battery that is a non-aqueous electrolyte secondary battery including a flat wound electrode body in which a positive electrode plate and a negative electrode plate are wound with a separator interposed therebetween, 
the negative electrode plate including a negative electrode core made of a copper foil or a copper alloy foil and a negative electrode active material mixture layer on each surface of the negative electrode core,
the negative electrode core having a first surface and a second surface opposite the first surface, wherein a surface roughness of the first surface is less than a surface roughness of the second surface,
the negative electrode core having a mixture layer-formed region where the negative electrode active material mixture layer is formed on each surface, and a negative electrode core-exposed portion where the negative electrode active material mixture layer is formed on neither of the surfaces,
the negative electrode core-exposed portion being wound at one end portion of the wound electrode body in a winding axis direction,

the method comprising:
a step of forming the wound negative electrode core-exposed portion at one end portion in the winding axis direction to prepare the wound electrode body such that an outer surface of the wound negative electrode core-exposed portion consists of the first surface, and an inner surface of the wound negative electrode core-exposed portion consists of the second surface; 
a step of placing the current collector on the outer surface of the wound negative electrode core-exposed portion and resistance-welding the current collector to the wound negative electrode core-exposed portion; and
a step of enclosing the wound electrode body in a prismatic outer case comprising a prismatic outer body and a sealing plate,
wherein the outer surface of the negative electrode core-exposed portion has a ten-point mean roughness Rz of 0.5 μm to 0.3 μm 
wherein a value obtained by subtracting the ten-point mean roughness Rz of the outer surface from a ten-point mean roughness Rz of the inner surface of the wound negative electrode core-exposed portion is 0.6 μm or more.

This application is in condition for allowance except for the presence of claims 4-6 directed to a method non-elected without traverse.  Accordingly, claims 4-6 have been cancelled.
The following is an examiner’s statement of reasons for allowance: The arguments presented on 5/25/21 are persuasive in light of the amendment above. By stating that the outer surface (smoother surface) is within the range of 0.5 μm to 0.3 μm two distinctions are achieved. First, a surface roughness Rz value of 0 is eliminated. Thus a completely smooth surface would not qualify to read on the claim. Second, the teaching in Ueda ‘101 of a surface roughness of 0.05 to 0.3 microns would not disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725